 



EXHIBIT 10.1

REGISTRATION RIGHTS AGREEMENT

          This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
January 31, 2005, is entered into by and among Danielson Holding Corporation, a
Delaware corporation (including its successors, the “Company”), and the other
parties listed on the signature pages hereof (each, a “Seller” and,
collectively, the “Sellers”).

RECITALS

          WHEREAS, the Company, the Sellers, and American Ref-Fuel Holdings
Corp., a Delaware corporation, are parties to the Stock Purchase Agreement dated
as of the date hereof (the “Purchase Agreement”);

          WHEREAS, pursuant to the Purchase Agreement, the Company has agreed,
among other things, to issue, in certain circumstances, up to an aggregate of
1,845,018 shares of the Company’s common stock, par value $0.10 per share (the
“Common Stock”), to the Sellers as part of a termination fee as provided for in
Section 8.02(b) of the Purchase Agreement;

          WHEREAS, in order to induce the Sellers to enter into the Purchase
Agreement, the Company agreed to grant to the Sellers certain rights as provided
herein with respect to the Common Stock, if it is issued.

          NOW, THEREFORE, BE IT RESOLVED, in consideration of the premises,
mutual covenants and agreements hereinafter contained and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

     1.1 Definitions. All capitalized terms used herein but not otherwise
defined shall have the meanings assigned to such terms in the Purchase
Agreement.

          “Advice” shall have the meaning provided in Section 2.4 hereof.

          “Affiliate” means, with respect to any Person, any Person who,
directly or indirectly, controls, is controlled by or is under common control
with any Person.

          “Agreement” shall have the meaning set forth in the introductory
paragraph hereof.

          “Business Day” means a day other than a Saturday, Sunday or other day
on which commercial banks are authorized or required to close under the laws of
the United States or the State of New York.

 



--------------------------------------------------------------------------------



 



          “Common Stock” shall have the meaning provided in the Recitals hereof.

          “Company” shall have the meaning set forth in the introductory
paragraph hereof.

          “Demand Registration” shall have the meaning set forth in
Section 2.1.1(b) hereof.

          “Demand Request” shall have the meaning set forth in Section 2.1.1(a)
hereof.

          “Effective Date” shall have the meaning set forth in Section 2.1.1(a).

          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any similar federal statute, and the rules and regulations promulgated by the
SEC thereunder.

          “Excluded Registration” means a registration under the Securities Act
of (i) securities pursuant to any Shelf Registration Statement, (ii) securities
registered on Form S-8 or any similar successor form, and (iii) securities
registered to effect the acquisition of or combination with another Person.

          “Holder” means (i) a Person listed on the signature page hereof to the
extent such Person shall become a holder of shares of Common Stock issued
pursuant to the Purchase Agreement and (ii) any direct or indirect transferee of
any such Person, including any Person that receives shares of Common Stock upon
a distribution or liquidation of a Holder, who shall become a party to this
Agreement in accordance with Section 4.4.

          “Holder Affiliates” shall have the meaning provided in Section 2.6.1
hereof.

          “Material Adverse Effect” means a situation where the inclusion of
certain securities in an offering will be reasonably likely to result in a
materially adverse affect on the price or success of the offering.

          “NASD” shall have the meaning provided in Section 2.5 hereof.

          “Person” or “person” means any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust, unincorporated organization or government or other agency or political
subdivision thereof.

          “register,” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

2



--------------------------------------------------------------------------------



 



          “Registrable Shares” means at any time the Common Stock of the Company
owned by the Holders acquired pursuant to the Purchase Agreement; provided,
however, that Registrable Shares shall not include any shares (i) the sale of
which has been registered pursuant to the Securities Act and which shares have
been sold pursuant to such registration or (ii) which can be sold pursuant to
Rule 144(k) of the SEC under the Securities Act. In the event of any merger,
reorganization, consolidation, stock split or dividend, recapitalization or
other change in corporate structure affecting the Common Stock, such adjustment
shall be made in the definition of the “Registrable Shares” as is appropriate in
order to prevent any reduction or dilution of the rights granted pursuant to
this Agreement.

          “Registration Expenses” shall have the meaning provided in Section 2.5
hereof.

          “Requesting Holders” shall have the meaning set forth in
Section 2.1.1(a) hereof.

          “Required Filing Date” shall have the meaning provided in
Section 2.1.1(b) hereof.

          “Required Holders” means Holders who then own beneficially more than
fifty percent (50%) of the aggregate number of Registrable Shares.

          “SEC” means the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

          “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations promulgated by the SEC
thereunder.

          “Seller” shall have the meaning set forth in the introductory
paragraph hereof.

          “Shelf Registration Statement” shall mean a “shelf” registration
statement of the Company on Form S-3 pursuant to the provisions of Section 2 of
this Agreement which covers all of the Registrable Shares on an appropriate form
under Rule 415 under the Securities Act, or any similar rule that may be adopted
by the SEC, and all amendments and supplements to such registration statement,
including post-effective amendments, all exhibits thereto and all material
incorporated by reference therein.

          “Subsidiary” means any entity with respect to which a specified Person
(or a Subsidiary thereof) owns or has the power to vote 50% or more of the
equity interests in such entity, having general voting power to participate in
the election of the governing body of such entity.

          “Suspension Notice” shall have the meaning provided in Section 2.4
hereof.

     1.2 Rules of Construction. Unless the context otherwise requires

3



--------------------------------------------------------------------------------



 



     (1) a term has the meaning assigned to it;

     (2) “or” is not exclusive;

     (3) words in the singular include the plural, and words in the plural
include the singular;

     (4) provisions apply to successive events and transactions; and

     (5) “herein,” “hereof” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision.

ARTICLE 2
REGISTRATION RIGHTS

     2.1 Demand Registration.

          2.1.1 Request for Registration.

      (a) At any time (subject to the termination provisions in Section 3.1 of
this Agreement) after the initial issuance of shares of Common Stock to the
Sellers pursuant to the Purchase Agreement (the “Effective Date”), any Holder or
Holders may request, in writing (the “Demand Request”), that the Company shall
file, and cause to become effective, in accordance with the terms hereof, a
Shelf Registration Statement under the Securities Act covering all or part of
its or their Registrable Shares. The Demand Request shall not be effective
hereunder unless the Registrable Shares proposed to be sold by the Holders
requesting the Demand Registration (the “Requesting Holders,” which term shall
include parties deemed “Requesting Holders” pursuant to Section 2.1.3 hereof)
represent, in the aggregate, more than twenty-five percent (25%) of the total
number of Registrable Shares held by all Holders.

      (b) The Demand Request shall specify the number of Registrable Shares
proposed to be sold. Subject to Section 2.4, upon receipt of the Demand Request,
the Company shall file with the SEC, promptly but no later than 45 days after
the Demand Request is delivered to the Company (the “Required Filing Date”), a
Shelf Registration Statement (the “Demand Registration”) covering the resale to
the public by the Holders of the Registrable Shares from time to time in
accordance with the methods of distribution set forth in the Shelf Registration
Statement. Except as otherwise provided herein, the Company shall use its
reasonable best efforts to cause the Demand Registration to be declared
effective by the SEC as promptly as practicable after such filing; provided,
however, that the Company need effect only one Demand Registration

4



--------------------------------------------------------------------------------



 



pursuant to Demand Requests made by Holders of Registrable Shares pursuant to
Section 2.1.1(a).

          2.1.2 Effective Registration and Expenses. A registration will not
count as a Demand Registration until it has become effective (unless the
Requesting Holders withdraw all their Registrable Shares and the Company has
performed its obligations hereunder in all material respects, in which case such
demand will count as a Demand Registration unless the Requesting Holders pay all
Registration Expenses, as hereinafter defined, in connection with such withdrawn
registration); provided, however, that if, after it has become effective, such
Shelf Registration Statement does not remain effective for a period of two
(2) years (plus any extension as provided in Section 2.4) after its effective
date or such shorter period after which all Registrable Securities included in
such registration have been sold, if earlier, such registration will be deemed
not to have been effected and will not count as a Demand Registration.
Notwithstanding the foregoing, if all such Registrable Shares are sold pursuant
to Section 2.2, then no Demand Registration will be available to the Holders.

          2.1.3 Rights of Nonrequesting Holders. Upon receipt of the Demand
Request, the Company shall promptly (but in any event within fifteen (15) days)
give written notice of such proposed Demand Registration to all other Holders,
who shall have the right, exercisable by written notice to the Company within
fifteen (15) days of their receipt of the Company’s notice, to elect to include
in such Demand Registration such portion of their Registrable Shares as they may
request. All Holders requesting to have their Registrable Shares included in a
Demand Registration in accordance with the preceding sentence shall be deemed to
be “Requesting Holders” for purposes of this Section 2.1.

     2.2 Piggyback Registrations.

          2.2.1 Right to Piggyback. After the Effective Date, each time the
Company proposes to register any of its equity securities (other than pursuant
to an Excluded Registration) under the Securities Act for sale to the public
(whether for the account of the Company or the account of any securityholder of
the Company) and the form of registration statement to be used permits the
registration of Registrable Shares, the Company shall give prompt written notice
to each Holder of Registrable Shares (which notice shall be given not less than
thirty (30) days prior to the effective date of the Company’s registration
statement), which notice shall offer each such Holder the opportunity to include
any or all of its or his Registrable Shares in such registration statement,
subject to the limitations contained in Section 2.2.2 hereof. Each Holder who
desires to have its or his Registrable Shares included in such registration
statement shall so advise the Company in writing (stating the number of shares
desired to be registered) within twenty (20) days after the date of such notice
from the Company. Any Holder shall have the right to withdraw such Holder’s
request for inclusion of such Holder’s Registrable Shares in any registration
statement pursuant to this Section 2.2.1 by giving written notice to the Company
of such withdrawal prior to the effective date of the Company’s registration
statement. Subject to Section 2.2.2 below, the Company shall include in such
registration statement all such Registrable Shares so requested to be

5



--------------------------------------------------------------------------------



 



included therein; provided, however, that the Company may at any time withdraw
or cease proceeding with any such registration of Registrable Shares if it shall
at the same time withdraw or cease proceeding with the registration of all other
equity securities originally proposed to be registered. In such case, the
Company shall be relieved of its obligation to register any Registrable Shares
in connection with such registration.

          2.2.2 Priority on Piggyback Registrations. If the managing underwriter
advises the Company that the amount of securities requested to be included in
the Registration Statement exceeds the amount which can be sold in such offering
without causing a Material Adverse Effect or if required by any other
registration rights agreements to which the Company is a party on the date
hereof, then the Company will include in such registration statement the amount
of securities which the Company is so advised can be sold in the offering in the
following priority: (1) first, all securities proposed by the Company to be sold
for its own account; (2) second, the amount of securities requested by third
parties to be registered pursuant to demand registration rights; and (3) third,
all other securities of the Company duly requested to be included in such
registration statement, including any Registrable Shares requested to be
included in the Registration Statement by Holders, and such shares pursuant to
this clause (3) shall be allocated pro rata among the Requesting Holders and
other requesting holders on the basis of the number of shares requested to be
included in such registration by each such holder. No Person may participate in
any registration statement hereunder unless such Person (x) agrees to sell such
person’s Registrable Shares on the basis provided in any underwriting
arrangements approved by the Company and (y) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents, each in customary form, reasonably required under the terms of
such underwriting arrangements; provided, however, that no such Person shall be
required to make any representations or warranties in connection with any such
registration other than representations and warranties as to (i) such Person’s
ownership of his or its Registrable Shares to be sold or transferred free and
clear of all liens, claims, and encumbrances, (ii) such Person’s power and
authority to effect such transfer, and (iii) such matters pertaining to
compliance with securities laws as may be reasonably requested and such other
customary matters; provided, further, however, that the obligation of such
Person to indemnify pursuant to any such underwriting arrangements shall be
several, not joint and several, among such Persons selling Registrable Shares,
and the liability of each such Person will be in proportion to the number of
Registrable Shares included in such registration, and provided, further, that
such liability will be limited to the net amount received by such Person from
the sale of his or its Registrable Shares pursuant to such registration.

     2.3 Registration Procedures.

          2.3.1 Demand Registration. Whenever any Holder has requested a Demand
Registration, the Company will use its reasonable best efforts to effect the
registration and the sale of such Registrable Shares in accordance with this
Agreement, and pursuant thereto the Company will as expeditiously as possible:

6



--------------------------------------------------------------------------------



 



      (i) prepare and file with the SEC a Shelf Registration Statement under the
Securities Act with respect to such Registrable Shares and use its reasonable
best efforts to cause such registration statement to become effective;

      (ii) prepare and file with the SEC such amendments, post-effective
amendments, and supplements to such Shelf Registration Statement as may be
necessary to keep such Shelf Registration Statement effective for the period set
forth in Section 2.1.2 and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement during such period in accordance with this Agreement (including
prospectus supplements with respect to sales of Registrable Shares from time to
time pursuant to Rule 415 promulgated under the Securities Act);

      (iii) furnish to each Holder of Registrable Shares such number of copies
of such registration statement, each amendment and supplement thereto, the
prospectus included in such registration statement (including each preliminary
prospectus), any documents incorporated by reference therein and such other
documents as such Holder may reasonably request in order to facilitate the
disposition of the Registrable Shares owned by such Holder (it being understood
that, subject to Section 2.4 and the requirements of the Securities Act and
applicable state securities laws, the Company consents to the use of the
prospectus and any amendment or supplement thereto by each Holder in connection
with the offering and sale of the Registrable Shares covered by the registration
statement of which such prospectus, amendment or supplement is a part);

      (iv) use its reasonable best efforts to register or qualify such
Registrable Shares under such other securities or blue sky laws of such
jurisdictions as the Holders of a majority of such Registrable Shares may
reasonably request; use its commercially reasonable efforts to keep each such
registration or qualification (or exemption therefrom) effective during the
period in which such registration statement is required to be kept effective;
and do any and all other acts and things which may be reasonably necessary or
advisable to enable each Holder to consummate the disposition of the Registrable
Shares owned by such Holder in such jurisdictions (provided, however, that the
Company will not be required to (A) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
subparagraph or (B) consent to general service of process or taxation in any
such jurisdiction);

      (v) promptly notify each Holder and (if requested by any such Person)
confirm such notice in writing (A) when a prospectus or any prospectus
supplement or post-effective amendment has been filed and, with respect to a
registration statement or any post-effective amendment, when the same has become
effective, (B) of the issuance by any state

7



--------------------------------------------------------------------------------



 



securities or other regulatory authority of any order suspending the
qualification or exemption from qualification of any of the Registrable Shares
under state securities or “blue sky” laws or the initiation of any proceedings
for that purpose, and (C) of the happening of any event during the period in
which such registration statement is effective which makes any statement made in
a registration statement or related prospectus untrue or which requires the
making of any changes in such registration statement or prospectus so that they
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and, as promptly as practicable thereafter, prepare and
file with the SEC and furnish a supplement or amendment to such prospectus so
that, as thereafter deliverable to the purchasers of such Registrable Shares,
such prospectus will not contain any untrue statement of a material fact or omit
a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (in the case of (B) or
(C), such notice shall be accompanied by an instruction to suspend use pursuant
to Section 2.4);

      (vi) make generally available to the Company’s securityholders and the
Holders an earnings statement satisfying the provisions of Section 11(a) of the
Securities Act as promptly as practicable after the end of the twelve (12) month
period beginning with the first day of the Company’s first fiscal quarter
commencing after the effective date of a registration statement, which earnings
statement shall cover said twelve (12) month period, and which requirement will
be deemed to be satisfied if the Company timely files complete and accurate
information on Forms 10-Q, 10-K and 8-K under the Exchange Act and otherwise
complies with Rule 158 under the Securities Act;

      (vii) cooperate with the Holders to facilitate the timely preparation and
delivery of certificates (which shall not bear any restrictive legends unless
required under applicable law) representing securities sold under any
registration statement, and enable such securities to be in such denominations
and registered in such names as such Holders may request and keep available and
make available to the Company’s transfer agent prior to the effectiveness of
such registration statement a supply of such certificates;

      (viii) provide a transfer agent and registrar for all Registrable Shares
registered hereunder and provide a CUSIP number for the Registrable Shares
included in any registration statement not later than the effective date of such
registration statement;

      (ix) during the period when the prospectus is required to be delivered
under the Securities Act, promptly file all documents required to

8



--------------------------------------------------------------------------------



 



be filed with the SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the
Exchange Act;

      (x) notify each Holder of Registrable Shares promptly of any request by
the SEC for the amending or supplementing of such registration statement or
prospectus or for additional information; and

      (xi) advise each Holder of such Registrable Shares, promptly after it
shall receive notice or obtain knowledge thereof, of (A) the issuance of any
stop order by the SEC suspending the effectiveness of such registration
statement or (B) the initiation or threatening of any proceeding for such
purpose and promptly use its best efforts to prevent the issuance of any stop
order or to obtain its withdrawal at the earliest possible moment if such stop
order should be issued.

          2.3.2 Piggyback Registration. In the event that any Holder
participates in any registration and offering pursuant to Section 2.2.1, the
Company shall provide each such Holder with copies of all statements,
prospectuses, opinions, comfort letters and other documents provided to the
other participants in such registration and offering and shall afford such
Holder such reasonable rights (that are not inconsistent with this Agreement) as
is otherwise necessary for such Holder to participate in the offering.

     2.4 Suspension of Dispositions. Each Holder agrees by acquisition of any
Registrable Shares that, upon receipt of any notice (a “Suspension Notice”) from
the Company (i) of the happening of any event of the kind described in
Section 2.3.1(v)(B) or (C) or Section 2.3.1(xi)(B); or (ii) that if the filing
of a registration statement or the initial or continued effectiveness thereof
would require the Company to disclose a material financing, acquisition or other
corporate transaction, which disclosure the Board of Directors of the Company
shall have determined in good faith is not in the best interests of the Company
and its stockholders (provided that the period set forth in Section 2.1.2 shall
be extended by the number of days of any such suspension pursuant to this
Section 2.4); such Holder will forthwith discontinue disposition of Registrable
Shares until such Holder’s receipt of the copies of the supplemented or amended
prospectus, or until it is advised in writing (the “Advice”) by the Company that
the use of the prospectus may be resumed, and has received copies of any
additional or supplemental filings which are incorporated by reference in the
prospectus, and, if so directed by the Company, such Holder will deliver to the
Company all copies, other than permanent file copies then in such Holder’s
possession, of the prospectus covering such Registrable Shares current at the
time of receipt of such notice; provided that, with respect to clause
(ii) above, such periods shall in no event continue, in the aggregate, for more
than 120 days in any twelve month period. In the event the Company shall give
any such notice, the time period regarding the effectiveness of registration
statements set forth in Section 2.3(ii) hereof shall be extended by the number
of days during the period from and including the date of the giving of the
Suspension Notice to and including the date when each Holder of Registrable
Shares covered by such registration statement shall have received the copies of
the supplemented or amended prospectus or the Advice. The Company shall use its
commercially reasonable efforts and take such actions as are reasonably
necessary to

9



--------------------------------------------------------------------------------



 



render the Advice as promptly as practicable. Notwithstanding the foregoing,
with respect to the Shelf Registration Statement the Company may suspend use of
such Shelf Registration Statement during any period if each of the Company and
the holders of two-thirds of the Registrable Shares covered by such registration
statement consent in writing to such suspension for such period.

     2.5 Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Article 2 including, without limitation,
all registration and filing fees, fees and expenses of compliance with
securities or “blue sky” laws (including reasonable fees and disbursements of
counsel in connection with “blue sky” qualifications of the Registrable Shares),
rating agency fees, printing expenses (including expenses of printing
certificates for the Registrable Shares and of printing prospectuses if the
printing of prospectuses is requested by a Holder of Registrable Shares),
messenger and delivery expenses, the Company’s internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the fees and expenses incurred in
connection with any listing of the Registrable Shares, fees and expenses of
counsel for the Company and its independent certified public accountants
(including the expenses of any special audit or “cold comfort” letters required
by or incident to such performance), securities acts liability insurance (if the
Company elects to obtain such insurance), and the fees and expenses of other
persons retained by the Company and reasonable fees and expenses of one firm of
counsel for the Holders (which shall be selected by the Holders of a majority of
the Registrable Shares being included in any particular registration statement)
(all such expenses being herein called “Registration Expenses”) will be borne by
the Company whether or not any registration statement becomes effective;
provided, however, that in no event shall Registration Expenses include any
underwriting discounts, commissions, or fees attributable to the sale of the
Registrable Shares or any counsel (except as provided above), accountants, or
other persons retained or employed by the Holders, which expenses shall be borne
by the selling Holders pro rata on the basis of the number of shares so
registered.

     2.6 Indemnification.

          2.6.1 Indemnification by the Company. The Company agrees to indemnify
and reimburse, to the fullest extent permitted by law, each Holder of
Registrable Shares, and each of its employees, advisors, agents,
representatives, partners, officers, and directors and each Person who controls
such Holder (within the meaning of the Securities Act or the Exchange Act) and
any agent or investment advisor thereof (collectively, the “Holder Affiliates”)
against any and all losses, claims, damages, liabilities, and expenses, joint or
several (“Losses”) (including, without limitation, reasonable attorneys’ fees
and disbursements except as limited by Section 2.6.3) based upon, arising out of
or resulting from any untrue or alleged untrue statement of a material fact
contained in any registration statement, prospectus, or preliminary prospectus
or any amendment thereof or supplement thereto, or any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading and the Company will reimburse such
indemnified party for all costs and expenses (including reasonable fees and
disbursements of counsel) as may be reasonably

10



--------------------------------------------------------------------------------



 



incurred in investigating, preparing, or defending against any Loss or
proceeding by any governmental agency or body based upon, arising out of,
related to or resulting from any such untrue statement or omission or alleged
untrue statement or omission; except insofar as any such statements (i) are made
in reliance upon information furnished in writing to the Company by such Holder
or any Holder Affiliate for use therein or (ii) arise from such Holder’s or any
Holder Affiliate’s failure to deliver a copy of the registration statement or
prospectus or any amendments or supplements thereto after the Company has
furnished such Holder or Holder Affiliate with a sufficient number of copies of
the same. The reimbursements required by this Section 2.6.1 will be made by
periodic payments during the course of the investigation or defense, as and when
bills are received or expenses incurred.

          2.6.2 Indemnification by Holders. In connection with any registration
statement in which a Holder of Registrable Shares is participating, each such
Holder will furnish to the Company in writing such information and affidavits as
the Company reasonably requests for use in connection with any such registration
statement or prospectus and, to the fullest extent permitted by law, each such
Holder will indemnify the Company and its directors, officers, employees and
agents and each Person who controls the Company (within the meaning of the
Securities Act or the Exchange Act) against any and all Losses (including,
without limitation, reasonable attorneys’ fees and disbursements except as
limited by Section 2.6.3) based upon, arising out of or resulting from any
untrue statement or alleged untrue statement of a material fact contained in any
registration statement, prospectus, or any preliminary prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission is contained in any
information or affidavit so furnished in writing by such Holder or any of its
Holder Affiliates specifically for inclusion in the registration statement;
provided that the obligation to indemnify will be several, not joint and
several, among such Holders of Registrable Shares, and, provided, further, that
such liability will be limited to, the net amount received by such Holder from
the sale of Registrable Shares pursuant to such registration statement;
provided, however, that such Holder of Registrable Shares shall not be liable in
any such case to the extent that prior to the filing of any such registration
statement or prospectus or amendment thereof or supplement thereto, such Holder
has furnished in writing to the Company information expressly for use in such
registration statement or prospectus or any amendment thereof or supplement
thereto which corrected or made not misleading information previously furnished
to the Company.

          2.6.3 Notices of Claims. Any Person entitled to indemnification
hereunder will (A) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification (provided that the failure
to give such notice shall not relieve the indemnifying party of its obligations
under this Section 2.6 except to the extent that the indemnifying party is
actually and materially prejudiced by such failure to give prompt notice) and
(B) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of

11



--------------------------------------------------------------------------------



 



such claim with counsel reasonably satisfactory to the indemnified party;
provided, however, that any person entitled to indemnification hereunder shall
have the right to employ separate counsel and to participate in the defense of
such claim, but the fees and expenses of such counsel shall be at the expense of
such person unless (X) the indemnifying party has agreed to pay such fees or
expenses, or (Y) the indemnifying party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such person. If such
defense is not assumed by the indemnifying party as permitted hereunder, the
indemnifying party will not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent will not be
unreasonably withheld). If such defense is assumed by the indemnifying party
pursuant to the provisions hereof, such indemnifying party shall not settle or
otherwise compromise the applicable claim unless (1) such settlement or
compromise contains a full and unconditional release of the indemnified party
from all Losses from the claimant or (2) the indemnified party otherwise
consents in writing. An indemnifying party who is not entitled to, or elects not
to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party, a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim, in which event the indemnifying party shall be obligated to pay the
reasonable fees and disbursements of such additional counsel or counsels.

Each party hereto agrees that, if for any reason the indemnification provisions
contemplated by Section 2.6.1 or Section 2.6.2 are unavailable to or
insufficient to hold harmless an indemnified party in respect of any Losses,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, liabilities, or
expenses (or actions in respect thereof) in such proportion as is appropriate to
reflect the relative fault of the indemnifying party and the indemnified party
in connection with the actions which resulted in the Losses. The relative fault
of such indemnifying party and indemnified party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact
relates to information supplied by such indemnifying party or indemnified party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. Notwithstanding
the provisions of this Section 2.6.4, no Holder shall be required to contribute
an amount greater than the dollar amount by which the net proceeds received by
such Holder with respect to the sale of any Registrable Shares exceeds the
amount of damages which such Holder has otherwise been required to pay by reason
of any and all untrue or alleged untrue statements of material fact or omissions
or alleged omissions of material fact made in any registration statement,
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto related to such sale of Registrable Shares. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Holders’ obligations in this
Section 2.6.4 to contribute shall be several in proportion to the amount of
Registrable Shares registered by them and not joint.

12



--------------------------------------------------------------------------------



 



          2.6.4 The indemnification and contribution provided for under this
Agreement will remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any officer, director, or
controlling Person of such indemnified party and will survive the transfer of
securities.

     2.7 Current Public Information. With a view to making available to the
Holders the benefits of certain rules and regulations of the SEC that may at any
time permit the sale of securities to the public without registration, the
Company agrees to use its best efforts to:

          (i) make and keep public information available, as those terms are
defined in Rule 144 under the Securities Act, at all times after the effective
date that the Company becomes subject to the reporting requirements of the
Securities Act or the Exchange Act;

          (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
(at any time after it has become subject to such reporting requirements); and

          (iii) furnish to any Holder, so long as such Holder owns any
Registrable Shares, upon request by such Holder, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144 (at any
time after ninety (90) days after the effective date of the first registration
statement filed by the Company for an offering of its securities to the general
public), and of the Securities Act and the Exchange Act (at any time after it
has become subject to such reporting requirements), (ii) a copy of the most
recent annual or quarterly report of the Company and (iii) such other reports
and documents of the Company and other information in the possession of or
reasonably obtainable by the Company as a Holder may reasonably request in
availing itself of any rule or regulation of the SEC allowing a Holder to sell
any such securities without registration.

ARTICLE 3
TERMINATION

     3.1 Termination. The provisions of this Agreement shall terminate on the
earlier to occur of:

          (i) January 31, 2010;

          (ii) the date on which the Shelf Registration Statement is no longer
required to remain effective pursuant to Section 2.1.2;

          (iii) the date when the Closing has occurred;

          (iv) the Purchase Agreement has been terminated and a final
determination has been made by a court of competent jurisdiction or the Sellers
have otherwise agreed in writing that no termination fee is payable under the
Purchase Agreement;

13



--------------------------------------------------------------------------------



 



provided, however, that the rights and obligations hereunder of each Holder
shall terminate with respect to such party at such time when neither it nor any
of its respective affiliates holds Registrable Securities; provided further
that, such termination shall not relieve any party of any indemnification or
contribution obligations contained herein.

ARTICLE 4
MISCELLANEOUS

     4.1 Notices. Any notices or other communications required or permitted
hereunder shall be in writing, and shall be sufficiently given if made by hand
delivery, by telex, by telecopier or registered or certified mail, postage
prepaid, return receipt requested, addressed as follows (or at such other
address as may be substituted by notice given as herein provided):

     If to the Company:

Danielson Holding Corporation
40 Lane Road
Fairfield, NJ 07004
Attention: Timothy Simpson
Facsimile: (973) 882-7357

with a copy to (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP
333 West Wacker Drive, Suite 2100
Chicago, Illinois 60606
Attention: Peter C. Krupp, Esq.
                    L. Byron Vance III, Esq.
Facsimile: (312) 407-0411:

     If to any Seller or Holder:

Notice Address to Holders:

c/o DLJ Merchant Banking III, Inc.
Eleven Madison Avenue
New York, New York 10010
Attention: OhSang Kwon and Daniel Clare
Facsimile: (646) 935-7190

and

c/o AIG Global Investment Corp.
599 Lexington Street, 25th Floor
New York, New York 10022
Attention: Marc C. Baliotti

14



--------------------------------------------------------------------------------



 



Facsimile: (646) 735-0795

with a copy to (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attn: Glenn D. West and Michael S. Colvin
Facsimile: (212) 310-8007

          Any notice or communication hereunder shall be deemed to have been
given or made as of the date so delivered if personally delivered; when answered
back, if telexed; when receipt is acknowledged, if telecopied; and five
(5) calendar days after mailing if sent by registered or certified mail (except
that a notice of change of address shall not be deemed to have been given until
actually received by the addressee).

          Failure to mail a notice or communication to a Holder or any defect in
it shall not affect its sufficiency with respect to other Holders. If a notice
or communication is mailed in the manner provided above, it is duly given,
whether or not the addressee receives it.

     4.2 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

     4.3 Jurisdiction. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT OR THE STATE COURT LOCATED IN
NEW YORK, NY, IN RESPECT OF ANY CLAIM RELATING TO THE INTERPRETATION AND
ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT, OR OTHERWISE IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVES, AND AGREES NOT TO ASSERT,
AS A DEFENSE IN ANY ACTION, SUIT PROCEEDING IN WHICH ANY SUCH CLAIM IS MADE THAT
IT IS NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE
BROUGHT OR IS NOT MAINTAINABLE IN SUCH COURTS OR THAT THE VENUE THEREOF MAY NOT
BE APPROPRIATE OR THAT BILL OF SALE MAY NOT BE ENFORCED IN OR BY SUCH COURTS.

     4.4 Successors and Assigns. Except as otherwise expressly provided herein,
this Agreement shall be binding upon and benefit the Company, each Holder, and
their respective successors and assigns.

     4.5 Assignment. Each Holder may assign any of its rights hereunder (in
whole or in part) to one or more permitted transferees of Registrable Shares
with the consent of the Company, which consent shall not be unreasonably
withheld; provided, however, that any such transferees of Registrable Shares
agrees in writing, in form and substance reasonably satisfactory to the Company,
to be bound by all of the terms and provisions hereof and to join this Agreement
as a party hereto. Without limiting the

15



--------------------------------------------------------------------------------



 



foregoing, no such assignment shall be binding upon or obligate the Company to
any such assignee unless and until (a) the Company has received notice of the
assignment as herein provided, which notice (i) references this Agreement and
(ii) sets forth the address of any assignee for the purpose of any notices
hereunder. Notwithstanding the foregoing, any such transferee of Registrable
Shares shall be deemed, by accepting such Registrable Shares, to agree to the
terms of this Agreement (as it may be in effect from time to time, including any
amendments, supplements or waivers duly adopted in accordance with this
Agreement) with respect to the Registrable Shares that have been transferred.

     4.6 Duplicate Originals. All parties may sign any number of copies of this
Agreement. Each signed copy shall be an original, but all of them together shall
represent the same agreement.

     4.7 Severability. In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and the
remaining provisions shall not in any way be affected or impaired thereby and
remain in full force and effect, unless, the determination of invalidity,
illegality or unenforceability of any such provision materially changes the
terms, conditions or rights granted under this Agreement.

     4.8 No Waivers; Amendments.

          4.8.1 No failure or delay on the part of the Company or any Holder in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to the Company or
any Holder at law or in equity or otherwise.

          4.8.2 Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed by the Company and
the Required Holders or, prior to the Effective Date, the Holders.

     4.9 Waiver of Jury Trial. Each of the signatories to this Agreement hereby
waives its respective rights to a jury trial of any claim or cause of action
based upon or arising out of this Agreement or any dealings between them
relating to the subject matter of this Agreement and the relationship that is
being established.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

16



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Registration
Rights Agreement to be duly executed as of the date first written above.

                  SELLER:         DANIELSON HOLDING CORPORATION         By:  
 /s/


--------------------------------------------------------------------------------

        Name:    


--------------------------------------------------------------------------------

        Title:    


--------------------------------------------------------------------------------

   

 



--------------------------------------------------------------------------------



 



                  HOLDERS:
 
                DLJ MERCHANT BANKING PARTNERS III, L.P.     By: DLJ Merchant
Banking III, Inc., its Managing General Partner
 
                UXT AIV, L.P.     By: DLJ Merchant Banking III, Inc., its
Managing General Partner
 
                DLJ MERCHANT BANKING III, L.P.     By: DLJ Merchant Banking III,
Inc., its Managing General Partner
 
                DLJ OFFSHORE PARTNERS III, C.V.     By: DLJ Merchant Banking
III, Inc. its Advisory General Partner
 
                DLJ OFFSHORE PARTNERS III-1, C.V.     By: DLJ Merchant Banking
III, Inc. its Advisory General Partner
 
                DLJ OFFSHORE PARTNERS III-2, C.V.     By: DLJ Merchant Banking
III, Inc. its Advisory General Partner
 
                MILLENNIUM PARTNERS II, L.P.     By: DLJ Merchant Banking III,
Inc., its Managing General Partner
 
                DLJ MB PARTNERS III GMBH & CO. KG     By: DLJ Merchant Banking
III, Inc., the General Partner of
 
                DLJ Merchant Banking III, L.P., its Managing Limited Partner    
Signed on Behalf of the Foregoing Entities:
 
           

      By:   /s/ 

           

          Name:

          Title: Authorized Representative
 
                MBP III PLAN INVESTORS, L.P.     By: DLJ LBO Plans Management
Corporation II, its General Partner
 
           

      By:   /s/ 

           

          Name:

          Title:
 
                UXT HOLDINGS (OFFSHORE) LTD.
 
           

      By:   /s/ 

           

          Name:

          Title:

 



--------------------------------------------------------------------------------



 



                  AIG HIGHSTAR CAPITAL II, L.P.         By: AIG HIGHSTAR GP II,
L.P., its general partner         By: AIG HIGHSTAR II, LLC, its general partner
        By: AIG GLOBAL INVESTMENT CORP., its managing member         By: Name:
Title:   /s/ 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

            AIG HIGHSTAR CAPITAL II PRISM FUND, L.P.         By: AIG HIGHSTAR GP
II, L.P., its general partner         By: AIG HIGHSTAR II, LLC, its general
partner         By: AIG GLOBAL INVESTMENT CORP., its managing member         By:
Name: Title:   /s/ 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

            AIG HIGHSTAR CAPITAL II OVERSEAS INVESTORS FUND, L.P.         By:
AIG HIGHSTAR GP II, L.P., its general partner         By: AIG HIGHSTAR II, LLC,
its general partner         By: AIG GLOBAL INVESTMENT CORP., its managing member
        By: Name: Title:   /s/ 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       

 



--------------------------------------------------------------------------------



 



                  AIG HIGHSTAR CAPITAL II REF-FUEL CO-INVESTMENT FUND, L.P.    
    By: AIG HIGHSTAR GP II, L.P., its general partner         By: AIG HIGHSTAR
II, LLC, its general partner         By: AIG GLOBAL INVESTMENT CORP., its
managing member         By: Name: Title:   /s/ 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

            AIG HIGHSTAR CAPITAL, L.P.         By: Name: Title:   /s/ 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT

DANIELSON HOLDING CORPORATION

and

THE OTHER SIGNATORIES HERETO

Dated as of January 31, 2005

 